POCH, J. On October 20,1977, Claimant filed his complaint in this Court seeking recovery for loss of wages for the period of February 20, 1974, through June 30, 1976, during which time he alleges he was laid off and prevented from performing his duties as a Community Representative II with the Department of Local Government Affairs, State of Illinois. On February 20,1974, the Claimant was laid off and said layoff was approved by the director of the Department of Personnel, State of Illinois. The reason given for the layoff was material reorganization and budgetary limitations. Claimant requested a layoff reconsideration hearing as provided for by personnel rules, but the director of personnel upheld the layoff. Claimant filed a petition with the Illinois Civil Service Commission alleging that his layoff was a subterfuge for a discharge and that a probationary employee within the same organizational unit had not been laid off prior to laying off a certified employee. On October 15,1975, the Civil Service Commission ruled that Claimant was wrongfully laid off from his position with the Department of Local Government Affairs, State of Illinois and ordered his reinstatement. On November 5, 1975, the Department of Local Government Affairs filed a complaint in the Circuit Court of Sangamon County for an administrative review of the decision of the Civil Service Commission. On October 18, 1976, the Circuit Court entered an order upholding and affirming the decision of the Civil Service Commission. The State of Illinois on November 8,1976, filed a Notice of Appeal. While the appeal was pending, the director of the Department of Personnel, State of Illinois, decided to reconsider the original layoff decision and upon such reconsideration, determined that Robert Me Craw’s rights as a certified employee had in fact been violated, and revised the layoff decision retroactive to February 20, 1974, with full restoration of rights to that date. After Claimant made demands for full back pay and such demand was refused, he has made a claim for the period from February 20, 1974, through June 30, 1976, with the total claim being in the sum of $33,402.91, including mitigation of his losses. During the layoff the Claimant was engaged in the real estate business, thereby mitigating his losses. From the record in this case, the Court is of the opinion that Claimant is entitled to an award of $29,241.43 which represents his mitigated losses for the years 1974, 1975 and 1976. An award is, hereby, made to Claimant, Robert Me Craw, in the sum of $29,241.43 less deductions for Federal and State Income Taxes, State Employees Retirement System and Social Security.